Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                               May 07 2014, 9:29 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

DARREN BEDWELL                                  GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                MICHAEL GENE WORDEN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

CLAUDE F. HUDSON,                               )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 84A01-1305-CR-197
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                      APPEAL FROM THE VIGO SUPERIOR COURT
                          The Honorable Michael J. Lewis, Judge
                            Cause No. 84D06-1204-FB-1187


                                       May 7, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                                      STATEMENT OF THE CASE

         Appellant-Defendant, Claude Hudson (Hudson), appeals the denial of his credit

time.

         We reverse and remand.1

                                                      ISSUE

         Hudson raises one issue on appeal which we restate as follows: Whether the trial

court abused its discretion when it denied Hudson credit time for time spent in a mental

health facility.

                              FACTS AND PROCEDURAL HISTORY

         On April 7, 2012, Joshua Mast (Mast) returned home to find Hudson inside his

home, standing at the foot of his bed wearing his jacket. Mast asked Hudson why he was

at his house, and Hudson told Mast that had knocked and nobody answered so he thought

it was fine to go in. Mast then asked Hudson to leave. Hudson left wearing Mast’s jacket.

         On April 12, 2012, the State filed an Information charging Hudson with Count I,

burglary, a Class B felony, Ind. Code § 35–43-2-1(b)(i), and Count II, theft, a class D

felony, I.C. § 35–43-4-2. On May 2, 2012, Hudson requested for an evaluation to

determine whether he is competent to stand trial.                        On September 26, 2012, at the

competency hearing, the trial court ordered Hudson to be committed to the Department of



1
 We recognize that the State filed a verified motion for remand, and we accordingly grant their motion in this
opinion.

                                                         2
Mental Health Family and Social Services Administration. On October 15, 2012, Hudson

was transported from the Vigo County Jail to the Logansport State Hospital (Hospital). On

December 20, 2012, Hudson was certified competent and on December 27, 2012, the trial

court ordered him transported back to jail. On February 25, 2013, a jury was empaneled

and sworn in. On February 26, 2013, the jury found Hudson guilty as charged on both

Counts. On April 10, 2013, the trial court sentenced Hudson to six years executed in the

Indiana Department of Correction. The trial court gave Hudson 295 days of credit time on

Count I and dismissed Count II. The credit time awarded for Count I did not include the

period from October 15, 2012, to December 27, 2012, when Hudson was confined at the

Hospital for mental evaluation.       (Appellant’s App. p. 164).        Hudson now appeals.

Additional facts will be provided as necessary.

                              DISCUSSION AND DECISION

       Hudson contends that the trial court abused its discretion by failing to give him

credit time for the time he was confined at the Hospital from October 15, 2012 to December

27, 2012.

       We begin by noting that the standard for review of a trial court’s sentencing decision

is an abuse of discretion. Groves v. State, 823 N.E.2d 1229, 1231 (Ind. Ct. App. 2005).

The trial court abuses its discretion if its “decision is clearly against the logic and effect of

the facts and circumstances.” Id.

       Indiana law provides that a person earns “one (1) day of credit time for each day the

person is imprisoned for a crime or confined awaiting trial or sentencing.” See I.C. § 35–

                                               3
50–6–3(a). “[C]onfinement in this context includes time a criminal defendant spends in a

mental health facility as a part of the criminal proceedings.” State v. Davis 898 N.E. 2d

281,289 (Ind. 2008) (quoting Wilson v. State, 679 N.E.2d 1333, 1336 (Ind. Ct. App.1997).

       The State concurs with Hudson that the trial court erred for not awarding credit to

Hudson from October 15, 2012 to December 28, 2012 when he was confined at the Hospital

for mental evaluation. The record shows that the trial court awarded a total of 295 days of

credit time. The breakdown for the credit time as per the abstract of the judgment was as

follows: 192 days from April, 7, 2012, the day Hudson was arrested, to October 15, 2012,

when he was transported to the Hospital; 90 days from December 28, 2012 to March 27,

2013, spent at the jail where Hudson was awaiting the trial; and lastly, 13 days from March

28, 2013 to April 9, 2013, spent at the jail where Hudson was awaiting sentencing. Based

on this breakdown, we find that the trial court abused its discretion by failing to include

the period from October 15, 2012 to December 27, 2012, when Hudson was confined at

the Hospital as credit time.

                                     CONCLUSION

       Accordingly, we remand this case to the trial court with instructions to award

Hudson credit time from October 15, 2012 to December 27, 2012 when he was confined

at the Hospital.

       We reverse and remand.

VAIDIK, C. J. and MAY, J. concur


                                            4